Matter of Sarah C. (Caroline C.) (2015 NY Slip Op 07653)





Matter of Sarah C. (Caroline C.)


2015 NY Slip Op 07653


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-05878
 (Docket Nos. N-31164-09, N-31165-09, N-31166-09, N-31167-09)

[*1]In the Matter of Sarah C. (Anonymous). Administration for Children's Services, petitioner-respondent; 
andCaroline C. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 1)In the Matter of Shawn C. (Anonymous). Administration for Children's Services, petitioner-respondent;
andCaroline C. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 2)In the Matter of Joshua C. (Anonymous). Administration for Children's Services, petitioner-respondent;
andCaroline C. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 3)In the Matter of Joseph C. (Anonymous). Administration for Children's Services, petitioner-respondent;
andCaroline C. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 4)


Larry S. Bachner, Jamaica, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow and Elizabeth S. Natrella of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Marcia Egger of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Kings County (Terrence J. McElrath, J.), dated March 11, 2014. The order, after a fact-finding hearing, insofar as appealed from, found that the mother neglected the child Sarah C. and derivatively neglected the children Joseph C., Joshua C., and Shawn C.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The determination of the Family Court that the mother neglected the subject child Sarah C. was supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]; Nicholson v Scoppetta, 3 NY3d 357, 368; Matter of Amber C., 38 AD3d 538, 540). The evidence adduced at the fact-finding hearing showed that the mother reasonably should have known that Sarah C. was in imminent danger of being sexually abused. Under these circumstances, "a reasonable and prudent parent" would not have "failed to act" to protect Sarah C. (Nicholson v Scoppetta, 3 NY3d at 370; see Matter of Dylan C. [Carmen V.], 130 AD3d 821; Matter of Dave D. [Mary E.S.], 78 AD3d 829; Matter of Selena J., 35 AD3d 610, 611; Matter of Jasmine B., 4 AD3d 353, 353-354; Matter of Christina P., 275 AD2d 783, 784).
Moreover, as the evidence of the mother's conduct toward Sarah C. demonstrated a fundamental defect in her understanding of the duties of parenthood, the Family Court properly found that the mother had derivatively neglected the subject children Joseph C., Joshua C., and Shawn C. (see Family Ct Act § 1046[a][i]; [b][i]; Matter of Maithsa Edourd S., 27 AD3d 475, 476).
The mother's remaining contentions are without merit.
DILLON, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court